Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-54 are pending. 

Applicant’s election without traverse of Group II that read on maytansinoid 

    PNG
    media_image1.png
    164
    273
    media_image1.png
    Greyscale
as the species of therapeutic moiety in the reply filed on September 8, 2022 is acknowledged. 

Claims 1-15, 40, 43-45, 47, 49, 51 and 53 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 16-39, 41-42, 46, 48, 50, 52 and 54, drawn to a method of inhibiting or reducing tumor growth in a tumor-bearing subject that read on maytansinoid 
    PNG
    media_image1.png
    164
    273
    media_image1.png
    Greyscale
as the species of therapeutic moiety, are being acted upon in this Office Action.  
Priority
Applicant’ claim priority to provisional application 62/902,674, filed September 19, 2019, is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 11, 2021 and January 13, 2021 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 
The listing of references in the specification at page 51, 53 and 54 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings filed on September 18, 2020 are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 41 is objected to because of the following informalities:  Claim 41 recites “The use of the ADC of claim 1”.  The use claim fails to conform to US practice.  Further, claim 41 depends from non-elected claim 1.  For art purpose, claim 41 has been interpreted as the method of treating T-cell acute lymphoblastic leukemia.  
Claim 42 is objected to because of the following informalities:  Claim 42  recites “The use of the ADC of claim 15”.  The use claim fails to conform to US practice.  Further, claim 42 depends from non-elected claim 15.  For art purpose, claim 42 has been interpreted as the method of treating T-cell acute lymphoblastic leukemia.  

Claim rejections under - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 16-39, 41-42, 46, 48, 50, 52 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
Claim 16 encompasses a method of inhibiting or reducing tumor growth in any tumor-bearing subject, the method comprising administering to the subject an antibody-drug conjugate (ADC) comprising any antibody or antigen-binding fragment thereof that specifically binds pre-T cell antigen receptor alpha (PTCRA), wherein the antibody or antigen-binding fragment thereof is conjugated to any therapeutic moiety.
Claim 17 encompasses the method of claim 16, wherein the tumor is a hematologic tumor.
Claim 18 encompasses the method of claim 16, wherein the tumor arises from the malignant transformation of T-cell progenitors.
Claim 19 encompasses a method for treating T-cell acute lymphoblastic leukemia (T-ALL) in any subject, the method comprising administering to the subject an antibody-drug conjugate (ADC) comprising any antibody or antigen-binding fragment thereof that specifically binds pre-T cell antigen receptor alpha (PTCRA), wherein the antibody or antigen-binding fragment thereof is conjugated to any therapeutic moiety.
Claim 20 encompasses the method of claim 19, wherein the subject has T-ALL that is chemo-refractory and/or has relapsed.
Claim 21 encompasses the method of claim 19, wherein leukemogenesis induction is reduced, overall disease penetrance is decreased, and/or median time to neoplastic disease is not reached by 52 wks.
Claim 22 encompasses the method of claim 19, wherein the ADC is administered at a dose of at least about 1 nM.
Claim 23 encompasses the method of claim 19, wherein the ADC is administered at a dose of at least about 10 nM.
Claim 24 encompasses the method of claim 19, wherein more than one dose of ADC is administered to the subject.
Claim 25 encompasses the method of claim 16, wherein tumor burden in the subject is reduced by about 50% by day 14 of treatment.
Claim 26 encompasses a method for killing cells that express pre-T cell antigen receptor alpha (PTCRA), the method comprising contacting the cells with any antibody-drug conjugate (ADC) comprising any antibody or antigen-binding fragment thereof that specifically binds PTCRA, wherein the antibody or antigen-binding fragment thereof is conjugated to any therapeutic moiety.
Claim 27 encompasses the method of claim 26, wherein the cells are tumor cells.
Claim 28 encompasses the method of claim 19, wherein the ADC is comprised in a pharmaceutical composition.
Claim 29 encompasses the method of claim 28, wherein the pharmaceutical composition further comprises a pharmaceutically acceptable carrier. 
Claim 30 encompasses the method of claim 19, wherein the therapeutic moiety is selected from the group consisting of any cytotoxic agent, any chemotherapeutic drug, and a radioisotope.
Claim 31 encompasses the method of claim 30, wherein the therapeutic moiety is any cytotoxic agent. 
Claim 32 encompasses the method of claim 31, wherein the cytotoxic agent is an auristatin.
Claim 33 encompasses the method of claim 32, wherein the auristatin is monomethyl auristatin E (MMAE) or any derivative thereof. 
Claim 34 encompasses the method of claim 31, wherein the cytotoxic agent is a maytansinoid.
Claim 35 encompasses the method of claim 34, wherein the maytansinoid is 

    PNG
    media_image2.png
    170
    287
    media_image2.png
    Greyscale
the elected species. 
	Claim 36 encompasses the method of claim 19, wherein the antibody or antigen-binding fragment thereof is conjugated to the therapeutic moiety through a non-cleavable linker.
	Claim 37 encompasses the method of claim 19, wherein the antibody or antigen-binding fragment thereof is conjugated to the therapeutic moiety through a linker, wherein the linker is bonded to a lysine residue of the antibody or antigen binding fragment thereof. 
	Claim 38 encompasses the method of claim 19, wherein the method results in the killing of T-cell acute lymphoblastic leukemia (T-ALL) cells.
	Claim 39 encompasses the method of claim 38, wherein the method does not result in the killing of normal peripheral T-cells.
	Claim 40 encompasses the use of the ADC of claim 1 in the treatment of T-cell acute lymphoblastic leukemia (T-ALL) in a subject.
	Claim 42 encompasses the use of the composition of claim 15 in the treatment of T-cell acute lymphoblastic leukemia (T-ALL) in a subject.
	Claim 46 encompasses the method of claim 34, wherein the maytansinoid is 

    PNG
    media_image3.png
    161
    246
    media_image3.png
    Greyscale

Claim 48 encompasses the method of claim 34, wherein the maytansinoid is 

    PNG
    media_image4.png
    160
    232
    media_image4.png
    Greyscale

	Claim 50 encompasses the method of claim 26, wherein the maytansinoid is 
	
    PNG
    media_image5.png
    196
    413
    media_image5.png
    Greyscale

	Claim 52 encompasses the method of claim 26, wherein the 
	
    PNG
    media_image6.png
    198
    597
    media_image6.png
    Greyscale

	Claim 54 encompasses the method of claim 26, wherein the 
	
    PNG
    media_image7.png
    140
    629
    media_image7.png
    Greyscale

Regarding antibody and antigen-binding fragment thereof, the specification discloses:
[0040] The term "antibody", as used herein, also includes antigen-binding fragments of full antibody molecules. The terms "antigen-binding portion" of an antibody, "antigen-binding fragment" of an antibody, and the like, as used herein, include any naturally occurring, enzymatically obtainable, synthetic, or genetically engineered polypeptide or glycoprotein that specifically binds an antigen to form a complex. Antigen-binding fragments of an antibody may be derived, e.g., from full antibody molecules using any suitable standard techniques such as proteolytic digestion or recombinant genetic engineering techniques involving the manipulation and expression of DNA encoding antibody variable and optionally constant domains. Such DNA is known and/or is readily available from, e.g., commercial sources, DNA libraries (including, e.g., phage-antibody libraries), or can be synthesized. The DNA may be sequenced and manipulated chemically or by using molecular biology techniques, for example, to arrange one or more variable and/or constant domains into a suitable configuration, or to introduce codons, create cysteine residues, modify, add or delete amino acids, etc. 
[0041] Non-limiting examples of antigen-binding fragments include: (i) Fab fragments; (ii) F(ab')2 fragments; (iii) Fd fragments; (iv) Fv fragments; (v) single-chain Fv (scFv) molecules; (vi) dAb fragments; and (vii) minimal recognition units consisting of the amino acid residues that mimic the hypervariable region of an antibody (e.g., an isolated complementarity determining region (CDR) such as a CDR3 peptide), or a constrained FR3-CDR3-FR4 peptide. Other engineered molecules, such as domain-specific antibodies, single domain antibodies, domain-deleted antibodies, chimeric antibodies, CDR-grafted antibodies, diabodies, triabodies, tetrabodies, minibodies, nanobodies (e.g. monovalent nanobodies, bivalent nanobodies, etc.), small modular immunopharmaceuticals (SMIPs), and shark variable IgNAR domains, are also encompassed within the expression "antigen-binding fragment," as used herein. 
[0046] In certain embodiments, the anti-PTCRA antibodies of the ADCs are human antibodies. The term "human antibody", as used herein, is intended to include antibodies having variable and constant regions derived from human germline immunoglobulin sequences. The human antibodies of the ADCs of the disclosure may include amino acid residues not encoded by human germline immunoglobulin sequences (e.g., mutations introduced by random or site-specific mutagenesis in vitro or by somatic mutation in vivo), for example in the CDRs and in particular CDR3. However, the term "human antibody", as used herein, is not intended to include antibodies in which CDR sequences derived from the germline of another mammalian species, such as a mouse, have been grafted onto human framework sequences. 
[0047] The antibodies of the ADCs of the disclosure may, in some embodiments, be recombinant human antibodies. The term "recombinant human antibody", as used herein, is intended to include all human antibodies that are prepared, expressed, created or isolated by recombinant means, such as antibodies expressed using a recombinant expression vector transfected into a host cell (described further below), antibodies isolated from a recombinant, combinatorial human antibody library (described further below), antibodies isolated from an animal (e.g., a mouse) that is transgenic for human immunoglobulin genes (see e.g., Taylor et al. (1992) Nucl. Acids Res. 20:6287-6295) or antibodies prepared, expressed, created or isolated by any other means that involves splicing of human immunoglobulin gene sequences to other DNA sequences. Such recombinant human antibodies have variable and constant regions derived from human germline immunoglobulin sequences. In certain embodiments, however, such recombinant human antibodies are subjected to in vitro mutagenesis (or, when an animal transgenic for human Ig sequences is used, in vivo somatic mutagenesis) and thus the amino acid sequences of the V.sub.H and V.sub.L regions of the recombinant antibodies are sequences that, while derived from and related to human germline V.sub.H and V.sub.L sequences, may not naturally exist within the human antibody germline repertoire in vivo. 

The specification discloses pre-T cell antigen receptor alpha (PTCHA) is expressed in human T-cell acute lymphoblastic leukemia (T-ALL), see Examples 4-6.  The specification exemplifies PTCRA-targeting mouse mAb or an isotype control mAb conjugated to monomethyl auristatin E (MMAE) via a non-cleavable linker or a potent microtubule inhibitor (MAYT2) via a non-cleavable linker.  To this end, the PTCRA-targeting mAb was conjugated to MAYT2INT. The resulting drug-antibody ratio (DAR) was .about.3.5, and the compound was hereafter referred to as PTCRA-ADC. The PTCRA-ADC, but not a control-ADC, promoted dose-dependent killing of leukemic cells with an IC50 in the low nanomolar range (FIG. 16B, tabular form of values shown in FIG. 16F, Example 7.  The specification discloses synthesis of additional linker payloads formats would also have anti-leukemic activity. To this end, the PTCRA-targeting mAb was conjugated to additional linker payload MAYT3LP (structure provided herein), thereby linking the PTCRA-targeting mAb to the potent microtubule inhibitor (MAYT3) via a non-cleavable linker. Toward this end, the PTCRA-targeting mAb was reacted with MAYT3LPINT. The resulting drug-antibody ratio (DAR) was .about.3.5, and the compound is hereafter referred to as PTCRA-MAYT3LP. Additionally, the PTCRA-targeting mAb was conjugated to additional linker payload MAYT4LP (structure provided herein), thereby linking the PTCRA-targeting mAb to the potent microtubule inhibitor (MAYT4) via a cleavable linker. To this end, the PTCRA-targeting mAb was reacted with compound 14 described in Example 8. The resulting drug-antibody ratio (DAR) was .about.3.5, and the compound is hereafter referred to as PTCRA-MAYT4LP. The ADCs PTCRA-MAYT3LP and PTCRA-MAYT4LP, but not the appropriate control-ADCs, promoted dose-dependent killing of human PTCRA+ leukemic cells with an IC50 in the low nanomolar range (FIG. 19A, tabular form of values shown in FIG. 19G).  The activity of PTCRA-MAYT3LP and PTCRA-MAYT4LP was tested on a panel of human leukemia cell lines. The PTCRA-ADC selectively induced killing of human SupT1 T-ALL cells, but did not impact viability of B-ALL (NALM6) and AML (K562) cell lines (FIG. 19B, tabular form of values shown in FIG. 19H). AML and B-ALL cells have very low levels of PTCRA at the RNA level (median and mean approaching <1 for most datasets). Furthermore, PTCRA-MAYT3LP and PTCRA-MAYT4LP treatment also had no effect on the viability of normal, peripheral T cells, consistent with its selective expression pattern.   The in vitro efficacy of these molecules prompted the evaluation of their anti-leukemic activity in various in vivo models of T-ALL. To this end, NSG mice were injected subcutaneously (s.c.) with 5,000,000 PTCRA+ SupT1 cells and randomized to treatment with either a single dose of PTCRA-MAYT4LP or the Control-MAYT4LP, once the tumors became palpable. Tumor burden was quantified longitudinally throughout the study by measuring the tumor volume of the implanted tumor. T-ALL-bearing mice treated with the PTCRA-MAYT4LP exhibited statistically significantly reduced tumor burden relative to Control-2921 treated mice (FIG. 19C). In a separate experiment, C57BL/6 mice were intravenously (i.v.) injected with PTCRA+ mTALL cells and randomized according to tumor burden on day 1 post implantation and treated with either PTCRA-MAYT4LP or Control-2921 2qw. Tumor burden was assessed longitudinally throughout the study by quantifying the number of blast cells in the peripheral blood and by quantifying splenic mass at the end of study at day 21. T-ALL-bearing mice treated with the PTCRA-MAYT4LP exhibited statistically significantly reduced tumor burden, both in peripheral blood and spleen relative to Control-2921 controls (FIG. 19D and FIG. 19E). PTCRA-MAYT4LP treatment also was not associated with T-cell aplasia, highlighting the specificity of PTCRA-targeting molecules for leukemic T-cells versus non-malignant T-cells (FIG. 19F). 
However, one species of antibody that binds to human PTCRA in not representative of the genus of antibody or antigen binding fragment thereof that bind to all pre-T cell antigen receptor alpha (PTCRA) encompassed by the claimed methods.  The specification does not disclose any relevant, identifying characteristics, such as structure, e.g., amino acid sequences of the heavy and light chain variable regions or the six CDRs that correlated with binding to a pre-T cell antigen receptor alpha (PTCRA) from any mammalian subject or structure common to members of the genus, sufficient to show possession of the claimed genus.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus of antibody-drug conjugate (ADC) for the claimed methods.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 334(1): 103-118, Nov 14, 2003, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
The state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii 
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. 
In Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), the court explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires adequate written description of the antibody itself.   Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent.  Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). 
In this case, the structure, e.g., amino acid sequences of the heavy and light chain variable domains or the six CDRs of the antibody that binds to any pre-T cell antigen receptor alpha (PTCRA) from any mammalian subject are not adequately described, other than the two specific monoclonal antibodies above.  
Regarding antibody-drug conjugate (ADC) comprising any antibody or antigen binding fragment thereof that specifically binds any pre-T cell antigen receptor alpha (PHCRA) wherein the antibody or antigen-binding fragment thereof is conjugated to any therapeutic moiety (claims 16-29, 38-39, 41-42), any therapeutic moiety is any cytotoxic agent, any chemotherapeutic drug or radioisotope (claims 30-31) or any derivative of MMAE (claim 33) through any non-cleavable linker (claim 36) wherein the linker is bonded to any lysine residue of the antibody or antigen-binding fragment thereof (claim 37), the specification discloses therapeutic agent MMAE and maytansine-N-methyl-L-alaine-3-methoxybenzamide linked to various linkers at certain position within the maytansine and lysine residue in the antibody or antigen-binding fragment thereof.  
Other than MMAE and the particular maytansine, the specification does not describe the structure-identifying information about the therapeutic moiety, any cytotoxic agent, any chemotherapeutic drug or radioisotope, or structural common to the members of the genus of therapeutic moiety, cytotoxic agent, chemotherapeutic drug or isotopes conjugated to any anti-PHCRA antibody or antigen binding fragment thereof via any linker so the one of skill in the art can visualize or recognize the member of the genus of antibody drug conjugate (ADC) themselves for the claimed methods.  
The state of the prior art is such that the location or site of conjugation on the drug and the antibody affect conjugate stability, and pharmacokinetics of antibody drug conjugates. 
For example, Strop et al (Chemistry and Biology 20: 161-167, 2013; PTO 892) teach drug position can have a significant effect on linker stability and antibody pharmacokinetics.  The site of conjugation can influence ADC properties differently in mice and rats, highlighting potential pitfalls of examining efficacy in mouse xenograft models and toxicity in rats or nonhuman primates, see abstract, p 166, p. 168 right col, in particular.    
Regarding a method of inhibiting or reducing any tumor growth in any tumor-bearing subject (claim 16) such as any hematopoietic tumor (claim 17) or treating T-cell acute lymphoblastic leukemia (T-ALL, claims 19-25, 28-31) or killing cells that express pre-T cell antigen receptor alpha (PTCRA, claims 26-27), there are insufficient guidance as to the therapeutic moiety in the conjugate.  Further, there are insufficient in vivo working examples.  It is unpredictable which conjugate is effective for inhibiting or reducing any tumor growth in any tumor-bearing subject such as any hematopoietic tumor or to treat T-cell acute lymphoblastic leukemia (T-ALL).  Thus, without further written description of the antibody-Drug conjugate, drug-linker location conjugated to the particular lysine on the antibody or antigen-binding fragment thereof, one of skill in the art would reasonably conclude that applicant was not in possession of the claimed methods as set forth in claims 16-39, 41-42, 46, 48, 50, 52 and 54 at the time of filing.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
In light of the number of representative number of species provided and in light of the lack of structural features common to the members of the genus, one skilled in the art would not recognize that applicant was in possession of the genus of antibody-drug conjugate for inhibiting or reducing any tumor growth in any tumor-bearing subject, such as any hematopoietic tumor or treating T-cell acute lymphoblastic leukemia (T-ALL) or killing cells that express pre-T cell antigen receptor alpha (PTCRA).  
Therefore, only a method of inhibiting or reducing tumor growth or killing tumor cells that pre-T cell antigen receptor alpha (PTCRA), the method comprises contacting the cells with an antibody-drug conjugate (ADC), wherein the antibody or antigen-binding fragment thereof that specifically binds to human PTCRA, wherein the drug is monomethyl auristatin E (MMAE) or maytansinoid having the structure as shown in claims 46, 48, 50, 52 and 54, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claims 16-39, 41-42, 46, 48, 50, 52 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting or reducing tumor growth or killing tumor cells that pre-T cell antigen receptor alpha (PTCRA), the method comprises contacting the cells with an antibody-drug conjugate (ADC), wherein the antibody or antigen-binding fragment thereof that specifically binds to human PTCRA, wherein the drug is monomethyl auristatin E (MMAE) or maytansinoid having the structure as shown in claims 46, 48, 50, 52 and 54, does not reasonably provide enablement for the claimed methods as set forth in claims 16-39, 41-42, 46, 48, 50, 52 and 54.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 16 encompasses a method of inhibiting or reducing tumor growth in any tumor-bearing subject, the method comprising administering to the subject an antibody-drug conjugate (ADC) comprising any antibody or antigen-binding fragment thereof that specifically binds pre-T cell antigen receptor alpha (PTCRA), wherein the antibody or antigen-binding fragment thereof is conjugated to any therapeutic moiety.
Claim 17 encompasses the method of claim 16, wherein the tumor is a hematologic tumor.
Claim 18 encompasses the method of claim 16, wherein the tumor arises from the malignant transformation of T-cell progenitors.
Claim 19 encompasses a method for treating T-cell acute lymphoblastic leukemia (T-ALL) in any subject, the method comprising administering to the subject an antibody-drug conjugate (ADC) comprising any antibody or antigen-binding fragment thereof that specifically binds pre-T cell antigen receptor alpha (PTCRA), wherein the antibody or antigen-binding fragment thereof is conjugated to any therapeutic moiety.
Claim 20 encompasses the method of claim 19, wherein the subject has T-ALL that is chemo-refractory and/or has relapsed.
Claim 21 encompasses the method of claim 19, wherein leukemogenesis induction is reduced, overall disease penetrance is decreased, and/or median time to neoplastic disease is not reached by 52 wks.
Claim 22 encompasses the method of claim 19, wherein the ADC is administered at a dose of at least about 1 nM.
Claim 23 encompasses the method of claim 19, wherein the ADC is administered at a dose of at least about 10 nM.
Claim 24 encompasses the method of claim 19, wherein more than one dose of ADC is administered to the subject.
Claim 25 encompasses the method of claim 16, wherein tumor burden in the subject is reduced by about 50% by day 14 of treatment.
Claim 26 encompasses a method for killing cells that express pre-T cell antigen receptor alpha (PTCRA), the method comprising contacting the cells with any antibody-drug conjugate (ADC) comprising any antibody or antigen-binding fragment thereof that specifically binds PTCRA, wherein the antibody or antigen-binding fragment thereof is conjugated to any therapeutic moiety.
Claim 27 encompasses the method of claim 26, wherein the cells are tumor cells.
Claim 28 encompasses the method of claim 19, wherein the ADC is comprised in a pharmaceutical composition.
Claim 29 encompasses the method of claim 28, wherein the pharmaceutical composition further comprises a pharmaceutically acceptable carrier. 
Claim 30 encompasses the method of claim 19, wherein the therapeutic moiety is selected from the group consisting of any cytotoxic agent, any chemotherapeutic drug, and a radioisotope.
Claim 31 encompasses the method of claim 30, wherein the therapeutic moiety is any cytotoxic agent. 
Claim 32 encompasses the method of claim 31, wherein the cytotoxic agent is an auristatin.
Claim 33 encompasses the method of claim 32, wherein the auristatin is monomethyl auristatin E (MMAE) or any derivative thereof. 
Claim 34 encompasses the method of claim 31, wherein the cytotoxic agent is a maytansinoid.
Claim 35 encompasses the method of claim 34, wherein the maytansinoid is 

    PNG
    media_image2.png
    170
    287
    media_image2.png
    Greyscale
the elected species. 
	Claim 36 encompasses the method of claim 19, wherein the antibody or antigen-binding fragment thereof is conjugated to the therapeutic moiety through a non-cleavable linker.
	Claim 37 encompasses the method of claim 19, wherein the antibody or antigen-binding fragment thereof is conjugated to the therapeutic moiety through a linker, wherein the linker is bonded to a lysine residue of the antibody or antigen binding fragment thereof. 
	Claim 38 encompasses the method of claim 19, wherein the method results in the killing of T-cell acute lymphoblastic leukemia (T-ALL) cells.
	Claim 39 encompasses the method of claim 38, wherein the method does not result in the killing of normal peripheral T-cells.
	Claim 40 encompasses the use of the ADC of claim 1 in the treatment of T-cell acute lymphoblastic leukemia (T-ALL) in a subject.
	Claim 42 encompasses the use of the composition of claim 15 in the treatment of T-cell acute lymphoblastic leukemia (T-ALL) in a subject.
	Claim 46 encompasses the method of claim 34, wherein the maytansinoid is 

    PNG
    media_image3.png
    161
    246
    media_image3.png
    Greyscale

Claim 48 encompasses the method of claim 34, wherein the maytansinoid is 

    PNG
    media_image4.png
    160
    232
    media_image4.png
    Greyscale

	Claim 50 encompasses the method of claim 26, wherein the maytansinoid is 
	
    PNG
    media_image5.png
    196
    413
    media_image5.png
    Greyscale

	Claim 52 encompasses the method of claim 26, wherein the 
	
    PNG
    media_image6.png
    198
    597
    media_image6.png
    Greyscale

	Claim 54 encompasses the method of claim 26, wherein the 
	
    PNG
    media_image7.png
    140
    629
    media_image7.png
    Greyscale

Regarding antibody and antigen-binding fragment thereof, the specification discloses:
[0040] The term "antibody", as used herein, also includes antigen-binding fragments of full antibody molecules. The terms "antigen-binding portion" of an antibody, "antigen-binding fragment" of an antibody, and the like, as used herein, include any naturally occurring, enzymatically obtainable, synthetic, or genetically engineered polypeptide or glycoprotein that specifically binds an antigen to form a complex. Antigen-binding fragments of an antibody may be derived, e.g., from full antibody molecules using any suitable standard techniques such as proteolytic digestion or recombinant genetic engineering techniques involving the manipulation and expression of DNA encoding antibody variable and optionally constant domains. Such DNA is known and/or is readily available from, e.g., commercial sources, DNA libraries (including, e.g., phage-antibody libraries), or can be synthesized. The DNA may be sequenced and manipulated chemically or by using molecular biology techniques, for example, to arrange one or more variable and/or constant domains into a suitable configuration, or to introduce codons, create cysteine residues, modify, add or delete amino acids, etc. 
[0041] Non-limiting examples of antigen-binding fragments include: (i) Fab fragments; (ii) F(ab')2 fragments; (iii) Fd fragments; (iv) Fv fragments; (v) single-chain Fv (scFv) molecules; (vi) dAb fragments; and (vii) minimal recognition units consisting of the amino acid residues that mimic the hypervariable region of an antibody (e.g., an isolated complementarity determining region (CDR) such as a CDR3 peptide), or a constrained FR3-CDR3-FR4 peptide. Other engineered molecules, such as domain-specific antibodies, single domain antibodies, domain-deleted antibodies, chimeric antibodies, CDR-grafted antibodies, diabodies, triabodies, tetrabodies, minibodies, nanobodies (e.g. monovalent nanobodies, bivalent nanobodies, etc.), small modular immunopharmaceuticals (SMIPs), and shark variable IgNAR domains, are also encompassed within the expression "antigen-binding fragment," as used herein. 
[0046] In certain embodiments, the anti-PTCRA antibodies of the ADCs are human antibodies. The term "human antibody", as used herein, is intended to include antibodies having variable and constant regions derived from human germline immunoglobulin sequences. The human antibodies of the ADCs of the disclosure may include amino acid residues not encoded by human germline immunoglobulin sequences (e.g., mutations introduced by random or site-specific mutagenesis in vitro or by somatic mutation in vivo), for example in the CDRs and in particular CDR3. However, the term "human antibody", as used herein, is not intended to include antibodies in which CDR sequences derived from the germline of another mammalian species, such as a mouse, have been grafted onto human framework sequences. 
[0047] The antibodies of the ADCs of the disclosure may, in some embodiments, be recombinant human antibodies. The term "recombinant human antibody", as used herein, is intended to include all human antibodies that are prepared, expressed, created or isolated by recombinant means, such as antibodies expressed using a recombinant expression vector transfected into a host cell (described further below), antibodies isolated from a recombinant, combinatorial human antibody library (described further below), antibodies isolated from an animal (e.g., a mouse) that is transgenic for human immunoglobulin genes (see e.g., Taylor et al. (1992) Nucl. Acids Res. 20:6287-6295) or antibodies prepared, expressed, created or isolated by any other means that involves splicing of human immunoglobulin gene sequences to other DNA sequences. Such recombinant human antibodies have variable and constant regions derived from human germline immunoglobulin sequences. In certain embodiments, however, such recombinant human antibodies are subjected to in vitro mutagenesis (or, when an animal transgenic for human Ig sequences is used, in vivo somatic mutagenesis) and thus the amino acid sequences of the V.sub.H and V.sub.L regions of the recombinant antibodies are sequences that, while derived from and related to human germline V.sub.H and V.sub.L sequences, may not naturally exist within the human antibody germline repertoire in vivo. 

The specification discloses pre-T cell antigen receptor alpha (PTCHA) is expressed in human T-cell acute lymphoblastic leukemia (T-ALL), see Examples 4-6.  The specification exemplifies PTCRA-targeting mouse mAb or an isotype control mAb conjugated to monomethyl auristatin E (MMAE) via a non-cleavable linker or a potent microtubule inhibitor (MAYT2) via a non-cleavable linker.  To this end, the PTCRA-targeting mAb was conjugated to MAYT2INT. The resulting drug-antibody ratio (DAR) was .about.3.5, and the compound was hereafter referred to as PTCRA-ADC. The PTCRA-ADC, but not a control-ADC, promoted dose-dependent killing of leukemic cells with an IC50 in the low nanomolar range (FIG. 16B, tabular form of values shown in FIG. 16F, Example 7.  The specification discloses synthesis of additional linker payloads formats would also have anti-leukemic activity. To this end, the PTCRA-targeting mAb was conjugated to additional linker payload MAYT3LP (structure provided herein), thereby linking the PTCRA-targeting mAb to the potent microtubule inhibitor (MAYT3) via a non-cleavable linker. Toward this end, the PTCRA-targeting mAb was reacted with MAYT3LPINT. The resulting drug-antibody ratio (DAR) was .about.3.5, and the compound is hereafter referred to as PTCRA-MAYT3LP. Additionally, the PTCRA-targeting mAb was conjugated to additional linker payload MAYT4LP (structure provided herein), thereby linking the PTCRA-targeting mAb to the potent microtubule inhibitor (MAYT4) via a cleavable linker. To this end, the PTCRA-targeting mAb was reacted with compound 14 described in Example 8. The resulting drug-antibody ratio (DAR) was .about.3.5, and the compound is hereafter referred to as PTCRA-MAYT4LP. The ADCs PTCRA-MAYT3LP and PTCRA-MAYT4LP, but not the appropriate control-ADCs, promoted dose-dependent killing of human PTCRA+ leukemic cells with an IC50 in the low nanomolar range (FIG. 19A, tabular form of values shown in FIG. 19G).  The activity of PTCRA-MAYT3LP and PTCRA-MAYT4LP was tested on a panel of human leukemia cell lines. The PTCRA-ADC selectively induced killing of human SupT1 T-ALL cells, but did not impact viability of B-ALL (NALM6) and AML (K562) cell lines (FIG. 19B, tabular form of values shown in FIG. 19H). AML and B-ALL cells have very low levels of PTCRA at the RNA level (median and mean approaching <1 for most datasets). Furthermore, PTCRA-MAYT3LP and PTCRA-MAYT4LP treatment also had no effect on the viability of normal, peripheral T cells, consistent with its selective expression pattern.   The in vitro efficacy of these molecules prompted the evaluation of their anti-leukemic activity in various in vivo models of T-ALL. To this end, NSG mice were injected subcutaneously (s.c.) with 5,000,000 PTCRA+ SupT1 cells and randomized to treatment with either a single dose of PTCRA-MAYT4LP or the Control-MAYT4LP, once the tumors became palpable. Tumor burden was quantified longitudinally throughout the study by measuring the tumor volume of the implanted tumor. T-ALL-bearing mice treated with the PTCRA-MAYT4LP exhibited statistically significantly reduced tumor burden relative to Control-2921 treated mice (FIG. 19C). In a separate experiment, C57BL/6 mice were intravenously (i.v.) injected with PTCRA+ mTALL cells and randomized according to tumor burden on day 1 post implantation and treated with either PTCRA-MAYT4LP or Control-2921 2qw. Tumor burden was assessed longitudinally throughout the study by quantifying the number of blast cells in the peripheral blood and by quantifying splenic mass at the end of study at day 21. T-ALL-bearing mice treated with the PTCRA-MAYT4LP exhibited statistically significantly reduced tumor burden, both in peripheral blood and spleen relative to Control-2921 controls (FIG. 19D and FIG. 19E). PTCRA-MAYT4LP treatment also was not associated with T-cell aplasia, highlighting the specificity of PTCRA-targeting molecules for leukemic T-cells versus non-malignant T-cells (FIG. 19F). 
However, the specification does not teach the structure, e.g., amino acid sequences of the heavy and light chain variable regions or the six CDRs that correlated with binding to any pre-T cell antigen receptor alpha (PTCRA) from any mammalian subject or structure common to members of the genus, so that one of skill in the art can make use the claimed antibody-drug conjugate for the claimed methods without undue experimentation.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009, PTO 892; see, e.g., Discussion). 
Similarly, Edwards et al. (J Mol Biol. 334(1): 103-118, Nov 14, 2003; PTO 892), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.  
The state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Regarding antibody-drug conjugate (ADC) comprising any antibody or antigen binding fragment thereof that specifically binds any pre-T cell antigen receptor alpha (PHCRA) wherein the antibody or antigen-binding fragment thereof is conjugated to any therapeutic moiety (claims 16-29, 38-39, 41-42), any therapeutic moiety is any cytotoxic agent, any chemotherapeutic drug or radioisotope (claims 30-31) or any derivative of MMAE (claim 33) through any non-cleavable linker (claim 36) wherein the linker is bonded to any lysine residue of the antibody or antigen-binding fragment thereof (claim 37), the specification discloses therapeutic agents MMAE or maytansine-N-methyl-L-alaine-3-methoxybenzamide linked to various linkers at certain position in the maytansine and lysine residue in the antibody or antigen-binding fragment thereof.  
Other than MMAE and the particular maytansine, the specification does not teach the structure-identifying information about the “therapeutic moiety”, any “cytotoxic agent”, any “chemotherapeutic drug” or radioisotope, or structural common to the members of the genus so the one of skill in the art can make and use the antibody-drug conjugate for the claimed methods without undue experimentation. 
The state of the prior art is such that the location or site of conjugation on the drug and the antibody affect conjugate stability, and pharmacokinetics of antibody drug conjugates. 
For example, Strop et al (Chemistry and Biology 20: 161-167, 2013; PTO 892) teach drug position can have a significant effect on linker stability and antibody pharmacokinetics.  The site of conjugation can influence ADC properties differently in mice and rats, highlighting potential pitfalls of examining efficacy in mouse xenograft models and toxicity in rats or nonhuman primates, see abstract, p 166, p. 168 right col, in particular.    
Regarding a method of inhibiting or reducing any tumor growth in any tumor-bearing subject (claim 16) such as any hematopoietic tumor (claim 17) or treating T-cell acute lymphoblastic leukemia (T-ALL, claims 19-25, 28-31) or killing cells that express pre-T cell antigen receptor alpha (PTCRA, claims 26-27), there are insufficient in vivo working examples.  It is unpredictable which conjugate is effective to inhibiting or reducing any tumor growth in any tumor-bearing subject such as any hematopoietic tumor or to treat T-cell acute lymphoblastic leukemia (T-ALL).  
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claims 16, 17, 19, 21, 24, 26-34, 36, 38, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180169261 (Sutherland hereafter, published June 21, 2018; PTO 892) in view of Ivanyi et al (Cellular Oncology 32: 101-108, 2010; PTO 892).
Regarding claims 16, 17, 19, 24, 26-27, 38, 41-42, Sutherland teaches a method of reducing tumor growth as per claim 16 (see para. [0028], a method for killing CD123+ expressing cells as per claims 26 and 38 (see para. [0034]) and a method of treating a patient that has a cancer such as T-cell acute lymphoblastic leukemia (T-ALL), which is a form of hematologic tumor as per claims 17 that expresses CD123.  The method comprises administering to the patient a pharmaceutical composition (see para. [0093]) comprising an antibody-drug conjugate (ADC) wherein the conjugate comprises a humanized anti-CD123 antibody h7G3EC antibody or antigen binding fragment thereof (see para. [0021]) conjugated to a therapeutic moiety, e.g., SGD-1910 (pyrrolobenzodiazapine dimer drug-linker), see entire document, para. [0086], [0110], reference claims 58 and 60, in particular.  
Regarding claim 21, Sutherland teaches the method wherein conjugate may reduce the number of cancer cells, reduce the tumor size, inhibit, e.g., slow to some extent and preferably stop cancer cell the cancer cell is reduced cancer cell metastasis, see para. [0028]. 
Regarding claims 28, 42, Sutherland further teaches the antibody drug conjugate (ADC) is in a pharmaceutical composition, see para. 0091], [0093], reference claim 57. 
Regarding claims 29, Sutherland further teaches the pharmaceutical composition comprises a pharmaceutically acceptable carrier, e.g., physiological saline, see para. [0093].  
Regarding claim 30-32 and 34, Sutherland further teaches an anti-CD123 antibody can be conjugated to a cytotoxic agent such as a chemotherapeutic agent, or a toxin (e.g., a cytostatic or cytocidal agent such as, for example, abrin, ricin A, pseudomonas exotoxin, or diphtheria toxin). Examples of useful classes of cytotoxic agents include, for example, DNA minor groove binders, DNA alkylating agents, and microtubule disrupting agents. Exemplary cytotoxic agents include, for example, auristatins, camptothecin, calicheamicins, duocarmycins, etoposides, maytansinoids (e.g., DM1, DM2, DM3, DM4), taxanes, benzodiazepines (e.g., pyrrolo[1,4]benzodiazepines, indolinobenzodiazepines, and oxazolidinobenzodiazepines) and vinca alkaloids. Exemplary antibody-drug conjugates include auristatin based antibody-drug conjugates meaning that the drug component is an auristatin drug, maytansinoid antibody-drug conjugates meaning that the drug component is a maytansinoid drug, and benzodiazepine antibody drug conjugates meaning that the drug component is a benzodiazepine (e.g., pyrrolo[1,4]benzodiazepines, indolinobenzodiazepines, and oxazolidinobenzodiazepines), see para. [0059].
Regarding claim 33, Sutherland teaches the auristatin is monomethyl auristatin E (MMAE), see para. [0005], [0008].
Regarding claim 36, Sutherland teaches the therapeutic agent can be attached to the antibody with a non-cleavable linker, see para. [0060].  
Sutherland does not teach the antibody that binds to pre-T cell antigen receptor alpha for killing cells that express pre-T cell antigen receptor alpha (PTCRA) to treat T-cell acute lymphocytic leukemia (T-ALL).  Maximum pTα expression was found prior to the β-selection in immature T-ALLs.  Furthermore, pTαa was still expressed in mature T-ALLs, while pTαb was rarely detected, see p. 103, right col. 
However, Ivanyi teaches Pre T-cell receptor alpha (aka pTα or PTCRA) expressed in human T-cell lymphoblastic leukemia cell lines using monoclonal antibody 2F5, see entire document, p. 102-103, Fig 1D, in particular. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sutherland and Ivanyi by substituting the antibody in the conjugate that treat T-ALL by killing the cancer cell of Sutherland for another, e.g., monoclonal antibody that binds to pre T-cell receptor alpha (aka pTα or PTCRA) known to be expressed in human T-cell lymphoblastic leukemia as taught by Ivanyi to arrive at the claim invention with a reasonable expectation of success, e.g., targeting delivery of therapeutic agent to human T-cell lymphoblastic leukemia that expressed pre-TCR alpha in order to treat T-cell acute lymphoblastic leukemia (T-ALL) by killing tumor cells that expressed pre T-cell receptor alpha (aka pTα or PTCRA) in a human subject. 
The person of ordinary skill would have had a reasonable expectation of success in using the antibody that binds to pre T-cell receptor alpha of Ivanyi in Sutherland’s antibody-drug conjugate to treat T-ALL because Sutherland teaches targeted ADC comprising a PBD drug-linker is particularly effective for treating disorders such as T-ALL, see para. [0061] and Ivanyi teaches pre-TCR alpha (aka pTα) is expressed in subpopulations of T-ALL such as immature T-ALL and mature T-ALL and the frequency of pre-TCRa-expressing T-ALLs is consistent with a population undergoing expansion that prone to leukemic transformation.  
One of ordinary skill in the art would have been motivated to do so because Sutherland teaches the antibody drug conjugates have decreased plasma clearance and increased anti-tumor activity in xenograft model, see para. [0067].   One of ordinary skill in the art would have been motivated to do so in order to minimize systemic toxicity.  
Claims 35, 37, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over US20180169261 (Sutherland hereafter, published June 21, 2018; PTO 892) in view of Ivanyi et al (Cellular Oncology 32: 101-108, 2010; PTO 892) as applied to claims 16, 17, 19, 21, 24, 26-34, 36, 38, 41 and 42 mentioned above and further in view of WO2016160615 publication (published Oct 6, 2016; PTO 1449).
The combine teachings of Sutherland and Ivanyi have been discussed supra. 
The references above do not teach the maytansinoid is 

    PNG
    media_image2.png
    170
    287
    media_image2.png
    Greyscale
as per claim 35 or the maytansinoid is 

    PNG
    media_image3.png
    161
    246
    media_image3.png
    Greyscale
 as per claim 46 or the maytansinoid is  

    PNG
    media_image4.png
    160
    232
    media_image4.png
    Greyscale
as per claim 48 wherein the linker is bonded to a lysine residue of the antibody as per claim 37. 
However, the WO2016160615 publication teaches antibody or antigen binding fragment thereof such as Fab or F(ab)2 (see p. 38) conjugated to a maytansinoid such as 

    PNG
    media_image8.png
    248
    630
    media_image8.png
    Greyscale

Wherein the maytansinoid is 

    PNG
    media_image9.png
    176
    278
    media_image9.png
    Greyscale
 as per claim 35, see p. 66 and 119, in particular. 
Regarding claim 46, the WO2016160615 publication further teaches antibody conjugate to maytansinoid is 

    PNG
    media_image10.png
    230
    574
    media_image10.png
    Greyscale
see p. 67, the maytansinoid is to the right.  
Regarding claim 48, the WO2016160615 publication further teaches maytansinoid is 

    PNG
    media_image11.png
    222
    447
    media_image11.png
    Greyscale
see p. 2, para. [005]. 
Regarding claim 36, the WO2016160615 publication teaches the linker is non-cleavable linker, see p. 28, para. [0149]. 
Regarding claim 37, the WO2016160615 publication teaches the linker is bonded to ta lysine residue of the antibody, see p. 126, para. [0299]. 
The WO2016160615 publication teaches the antibody-drug conjugate is useful for treating various cancers, see p. 225, para. [0427] to [0429], p. 226, para. [0431].
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sutherland and Ivanyi in view of the WO2016160615 publication by substituting the maytansinoid in the antibody-drug conjugate for treating T-cell acute lymphoblastic leukemia (T-ALL) of Sutherland and Ivanyi for any one of the WO2016160615 publication’s maytansinoid analog wherein the non-cleavable linker is bonded to a lysine residue of the antibody with reasonable expectation of success, e.g., specific killing of T-cell acute lymphoblastic leukemia by targeting maytansinoid analog to T-cell acute lymphoblastic leukemia that expressed pre-T cell antigen receptor alpha (aka PTCRA or pTα). 
One of ordinary skill in the art would have been motivated to do so because the WO2016160615 publication teaches the antibody-drug conjugate is useful for treating various cancers (see p. 225, para. [0427] to [0429], p. 226, para. [0431]) and the binding agent (BA) is not limited to the particular antibody, see p. 38, para. [0196] to p.40, p. 226, para. [0433].  
In this case, Simple substitution of a known antibody for another anti-pTα would obtain predictable results, e.g., antibody-drug conjugates that kill immature T-ALLs that expressed pre-T cell antigen receptor alpha for treating T-cell acute lymphoblastic leukemia (T-ALL).  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”  See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over US20180169261 (Sutherland hereafter, published June 21, 2018; PTO 892) in view of Ivanyi et al (Cellular Oncology 32: 101-108, 2010; PTO 892) as applied to claims 16, 17, 19, 21, 24, 26-34, 36, 38, 41 and 42 mentioned above and further in view of US20180134794 (Babb hereafter, published May 17, 2018; PTO 892).
The combine teachings of Sutherland and Ivanyi have been discussed supra. 
The references above do not teach the method of claim 26 wherein the antibody or antigen-binding fragment thereof is conjugated to 

    PNG
    media_image6.png
    198
    597
    media_image6.png
    Greyscale
as per claim 52.
However, Babb teaches a method of killing tumor cell that expressed MET (see example 24) comprising contacting the cell with an anti-MET antibody drug conjugate (ADCs), see entire document, Example 24, in particular.  The reference antibody such as anti-MET antibody is conjugated to linker-payloads intermediate below:

    PNG
    media_image12.png
    169
    561
    media_image12.png
    Greyscale
, see para. [0147], [0165], [0316] to [0320], in particular. 
The reference linker is:

    PNG
    media_image13.png
    265
    396
    media_image13.png
    Greyscale
 and the drug is maytansinoid 

    PNG
    media_image14.png
    299
    276
    media_image14.png
    Greyscale
.
The linker can be non-cleavable moiety, see para. [0133] or cleavable linker such as valine-citrulline (Val-Cit), Valine-Alanine (Val-Ala), see para. [0131], self-immolative group such as p-aminobenzyl (PAB), see para. [0136] wherein the linker is bond to the antibody or antigen-binding protein via lysine residue, see para. [0137].  
Babb further teaches a method of making such conjugate (see Example 21) and method of using such antibody-drug conjugates for treating various cancers, e.g., human gastric carcinoma, lung cancer, see examples 16-20, 25-26.  All anti-Met antibody-drug conjugates potently and specifically reduced cell viability in Met positive cells, with IC.sub.50 values as low as 10 pM in EBC-1 cells, 0.82 nM in Hs746t cells, and 3.5 nM in A549 cells., see para. [0336].  
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sutherland and Ivanyi in view of Babb by substituting a known maytansine linker in the antibody-drug conjugate of Babb for the maytansine linker compound as taught by Babb to arrive at the claimed invention with a reasonable expectation of success, e.g., targeting maytansine to pre-T cell antigen receptor alpha (PTCRA) for killing cells that expressed PTCRA.  .  
One of ordinary skill in the art would have been motivated to do so because Babb teaches the conjugate significantly inhibits the growth of MET-overexpressing cell line, see para. [0275], Table 11,  for treating human lung adenosquamous carcinoma.  
In this case, Simple substitution of a known maytansine linker for another maytansine linker would obtain predictable results, e.g., antibody-drug conjugates that kill immature T-ALLs that expressed pre-T cell antigen receptor alpha for treating T-cell acute lymphoblastic leukemia (T-ALL).  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”  See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 
Conclusion
	Claims 50 and 54 are free or prior art.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644